Case: 12-10625         Date Filed: 08/06/2012   Page: 1 of 6




                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10625
                                        Non-Argument Calendar
                                      ________________________

                         D.C. Docket No. 3:11-cr-00080-WKW-SRW-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

JOSE JAVIER GOMEZ-COLIN,
a.k.a. Javier Colin,
a.k.a. Jose Javier Gomez,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Alabama
                                 ________________________

                                           (August 6, 2012)

Before DUBINA, Chief Judge, BARKETT and MARCUS, Circuit Judges.
              Case: 12-10625     Date Filed: 08/06/2012   Page: 2 of 6

PER CURIAM:

      Appellant Jose Gomez-Colin appeals his 57 month sentence, that the district

court imposed at the bottom of the applicable guideline range, after he pled guilty

to one count of reentry of a deported alien, in violation of 8 U.S.C. § 1326(a),

(b)(2). Gomez argues that the district court erred in determining that his prior

conviction under O.C.G.A. § 16-6-4(a) for “child molestation ” qualified as

“sexual abuse of a minor” and therefore, was a “crime of violence” within the

meaning of U.S.S.G. § 2L1.2(b)(1)(A)(ii). He contends that, using the categorical

approach, the elements of his prior child molestation conviction cover conduct

broader than this court’s definition of sexual abuse of a minor, as explained in

United States v. Padilla-Reyes, 247 F.3d 1158 (11th Cir. 2001).

      In considering whether a 16-level enhancement was proper based on a

previous deportation following a conviction for a “crime of violence,” we review

de novo whether the prior conviction qualifies under the Guidelines as a crime of

violence under § 2L1.2(b)(1)(A)(ii). United States v. Palomino Garcia, 606 F.3d

1317, 1326 (11th Cir. 2010).

      A 16-level enhancement is imposed under the Guidelines if the defendant

has been previously deported following a felony conviction for “a crime of

violence.” U.S.S.G. § 2L1.2(b)(1)(A)(ii). A “crime of violence” is defined by the

                                          2
               Case: 12-10625     Date Filed: 08/06/2012     Page: 3 of 6

Guidelines as an offense that includes “sexual abuse of a minor . . . or any other

offense . . . that has as an element the use, attempted use, or threatened use of

physical force against the person of another.” U.S.S.G. § 2L1.2, cmt. (n.1(B)(iii)).

Guidelines commentary “that interprets or explains a guideline is authoritative

unless it violates the Constitution or a federal statute, or is inconsistent with, or a

plainly erroneous reading of, that guideline.” Stinson v. United States, 508 U.S.

36, 38, 113 S. Ct. 1913, 1915, 123 L. Ed. 2d 598 (1993). The Guidelines were

amended in 2003 to clarify that a “crime of violence” incorporated specific

enumerated offenses, including “sexual abuse of a minor,” “regardless of whether

the prior offense expressly has as an element the use, attempted use, or threatened

use of physical violence against the person of another.” U.S.S.G. App. C, Amend.

658 (2003).

      When determining whether a prior conviction qualifies as an enumerated

offense, we use “a categorical approach to determine whether the convicted crime

falls within the generic, federal definition of the enumerated offense.” United

States v. Ramirez-Garcia, 646 F.3d 778, 782 (11th Cir.) cert. denied 132 S. Ct.

595 (2011). Using the categorical approach, “we consider the offense as defined

by the law, rather than considering the facts of the specific violation.” United

States v. Archer, 531 F.3d 1347, 1350 (11th Cir. 2008). Thus, in analyzing the

                                            3
              Case: 12-10625      Date Filed: 08/06/2012   Page: 4 of 6

nature and risk of the offense, we consider the ordinary case to determine how the

crime is usually committed, and do not inquire into the specific conduct of the

particular offender. United States v. Proch, 637 F.3d 1262, 1266 (11th Cir. 2011).

“If the scope of acts criminalized by the statutory definition of the prior offense is

broader than the generic definition of the enumerated offense, then, under the

categorical approach, the prior conviction does not fall within the enumerated

offense.” Ramirez-Garcia, 646 F.3d at 782-83.

      Our generic, federal definition of “sexual abuse of a minor” was first stated

in Padilla-Reyes, which addressed whether a defendant’s previous conviction in

Florida for “lewd assault” was an “aggravated felony” which qualified for the 16-

level enhancement. 247 F.3d at 1162. We interpreted “sexual abuse of a minor” to

mean “a perpetrator’s physical or nonphysical misuse or maltreatment of a minor

for a purpose associated with sexual gratification.” Id. at 1163. We recognized

that violations of the Florida “lewd assault” statute might not involve any physical

contact with the victim, but concluded that all possible violations involve the

misuse or maltreatment of a child for sexual gratification and, thus, constitute

“sexual abuse of a minor.” Id.

      Our recent decision in United States v. Ramiz-Garcia reaffirmed the

definition of “sexual abuse of a minor” set forth in Padilla-Reyes, 646 F.3d at 783-

                                           4
               Case: 12-10625     Date Filed: 08/06/2012    Page: 5 of 6

84. At issue was a North Carolina statute which stated:

      A person is guilty of taking indecent liberties with children if, being
      16 years of age or more and at least five years older than the child in
      question, he either:
            (1)Willfully takes or attempts to take any immoral, improper, or
            indecent liberties with any child of either sex under the age of
            16 years for the purpose of arousing or gratifying sexual desire;
            or
            (2) Willfully commits or attempts to commit any lewd or
            lascivious act upon or with the body or any part or member of
            the body of any child of either sex under the age of 16 years.

N.C. Gen. Stat. § 14–202.1. We noted that the Padilla-Reyes definition “focused

on the perpetrator’s intent in committing the abuse, to seek libidinal gratification.”

Ramiz-Garcia, 646 F.3d at 782 (internal quotation marks and alteration omitted).

Because “misuse” or “maltreatment” are expansive words that include many

different acts, the definition is not limited “to instances where the perpetrator is

present in front of the minor, where the minor is aware of the abuse, or where the

perpetrator makes contact with the minor.” Id. at 784. Accordingly, we found that

the Padilla-Reyes definition of “sexual abuse of a minor” was “at least as broad

and inclusive as § 14–202.1.” Id. at 785.

      Georgia’s child molestation statute provides:

      A person commits the offense of child molestation when such person:
             (1) Does any immoral or indecent act to or in the presence of or
      with any child under the age of 16 years with the intent to arouse or
      satisfy the sexual desires of either the child or the person.

                                            5
              Case: 12-10625     Date Filed: 08/06/2012   Page: 6 of 6

O.C.G.A. § 16-6-4(a)(1).

      The Georgia child molestation statute tracks the language of the Padilla-

Reyes definition of sexual abuse of a minor. Like the Padilla-Reyes definition,

§ 16-6-4(a) focuses on the intent of the perpetrator to achieve sexual gratification.

The “misuse or maltreatment” requirement of Padilla-Reyes is expansive and is

contemplated by the “immoral or indecent act” language of § 16-6-4(a). Moreover,

this language is almost exactly the same as the “immoral, improper, or indecent

liberties” language of the North Carolina statute that we held was no broader than

the Padilla-Reyes definition. Gomez has failed to point to any Georgia cases

involving facts that do not fit within the contours of the broad Padilla-Reyes

definition. Accordingly, we conclude from the record that the district court did not

err in finding that Gomez’s previous conviction for child molestation constituted

“sexual abuse of a minor” and, therefore, was a “crime of violence” within the

meaning of U.S.S.G. § 2L1.2(b)(1)(A)(ii).

      For the aforementioned reasons, we affirm Gomez’s sentence.

      AFFIRMED.




                                          6